Case 6:21-ap-01092-MH   Doc 1 Filed 07/29/21 Entered 07/29/21 15:47:59   Desc
                        Main Document     Page 1 of 6
Case 6:21-ap-01092-MH   Doc 1 Filed 07/29/21 Entered 07/29/21 15:47:59   Desc
                        Main Document     Page 2 of 6
Case 6:21-ap-01092-MH   Doc 1 Filed 07/29/21 Entered 07/29/21 15:47:59   Desc
                        Main Document     Page 3 of 6
Case 6:21-ap-01092-MH   Doc 1 Filed 07/29/21 Entered 07/29/21 15:47:59   Desc
                        Main Document     Page 4 of 6
Case 6:21-ap-01092-MH   Doc 1 Filed 07/29/21 Entered 07/29/21 15:47:59   Desc
                        Main Document     Page 5 of 6
Case 6:21-ap-01092-MH   Doc 1 Filed 07/29/21 Entered 07/29/21 15:47:59   Desc
                        Main Document     Page 6 of 6
